In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-995V
                                      Filed: August 24, 2022
                                          UNPUBLISHED

                                                                    Special Master Horner
    CHERI LANG,

                         Petitioner,                                Damages; Shoulder Injury
    v.                                                              Related to Vaccine
                                                                    Administration (“SIRVA”);
    SECRETARY OF HEALTH AND                                         Influenza (“Flu”) Vaccine
    HUMAN SERVICES,

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES 1

       On July 24, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, 2 et seq., (“the Vaccine
Act”). (ECF No. 1.) Petitioner alleged that she suffered from a shoulder injury related to
vaccine administration (“SIRVA”) resulting from an influenza (“flu”) vaccine she received
on October 11, 2016. (Id.) On December 11, 2020, I issued a ruling on entitlement
finding that petitioner is entitled to compensation for her SIRVA. (ECF No. 87.)

       On July 25, 2022, I issued a ruling on damages finding that petitioner should be
awarded $195,000.00 for actual (past) pain and suffering, $400 per year for 34.5 years
for projected (future) pain and suffering, $3,059.11 for past lost wages, and $4,847.18
for past unreimbursable expenses. (ECF No. 113.) The parties were ordered to file a

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
 All references to “§ 300aa” below refer to the relevant section of the Vaccine Act at 42 U.S.C. § 300aa-
10-34.

                                                       1
joint status report converting the award for projected pain and suffering to its net present
value (id.), which petitioner filed on August 24, 2022 (ECF No. 114). The parties agreed
on a net present value award of $10,457.43. (ECF No. 114.) I find the parties’
proposed reduction to net present value to be reasonable.

       In light of the above, and for all the reasons discussed in the July 25, 2022 ruling
on damages, I award petitioner a lump sum payment of $213,363.72, representing
$195,000.00 for actual pain and suffering, $10,457.43 for projected pain and
suffering, $3,059.11 for lost wages, and $4,847.18 for past unreimbursable
expenses, in the form of a check payable to petitioner. This amount represents
compensation for all damages available under § 15(a).

    The clerk of the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2